Case: 21-40909       Document: 00516428898           Page: 1      Date Filed: 08/11/2022




              United States Court of Appeals
                   for the Fifth Circuit                                      United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                                                               August 11, 2022
                                    No. 21-40909                                Lyle W. Cayce
                                  Summary Calendar                                   Clerk


   United States of America,

                                                                  Plaintiff—Appellee,

                                          versus

   Eddy Alvarez-Flores,

                                                              Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 7:20-CR-359-3


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*

          Eddy Alvarez-Flores pleaded guilty of conspiracy to possess with
   intent to distribute methamphetamine and was sentenced to 120 months of
   imprisonment. On appeal, he contends that the district court erred in declin-
   ing to apply the safety-valve provision of U.S.S.G. § 5C1.2. He also main-


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40909      Document: 00516428898           Page: 2     Date Filed: 08/11/2022




                                     No. 21-40909


   tains that the court erred in applying a two-level enhancement under
   U.S.S.G. § 2D1.1(b)(1) for possession of a dangerous weapon and in deter-
   mining that he was not entitled to a mitigating-role adjustment under
   U.S.S.G. § 3B1.2. But as discussed below, it is unnecessary to address these
   issues. See United States v. Rodriguez, 523 F.3d 519, 525 (5th Cir. 2008).
          We review the district court’s interpretation and application of the
   Sentencing Guidelines de novo and its factual findings for clear error. United
   States v. Zuniga, 720 F.3d 587, 590 (5th Cir. 2013). There is no clear error if
   a factual finding is plausible in light of the record as a whole. United States v.
   Castro, 843 F.3d 608, 612 (5th Cir. 2016).
          The safety-valve provision in § 5C1.2 permits a district court to sen-
   tence a defendant convicted of certain drug offenses “without regard to any
   statutory minimum sentence” if (1) the defendant has no more than one
   criminal history point; (2) the defendant did not use violence or a dangerous
   weapon in connection with the offense; (3) the offense did not result in death
   or serious bodily injury; (4) the defendant was not a leader, organizer, super-
   visor, or manager of others in the offense; and (5) no later than the sentencing
   hearing, the defendant provided to the government all information and evi-
   dence he has regarding the offense. § 5C1.2(a); see 18 U.S.C. § 3553(f).
   Although Alvarez-Flores challenges the finding that he used a dangerous
   weapon in connection with the conspiracy, the district court did not err in
   determining that he was ineligible for a reduction under the safety-valve pro-
   vision because he failed to show that he provided all information and evi-
   dence he had to the government. See United States v. Lima-Rivero, 971 F.3d
   518, 521 (5th Cir. 2020).
          Because Alvarez-Flores has not demonstrated that a safety-valve
   reduction was warranted, any error in the application of § 2D1.1(b)(1) for
   possession of a dangerous weapon or the failure to grant a mitigating-role




                                           2
Case: 21-40909     Document: 00516428898          Page: 3   Date Filed: 08/11/2022




                                   No. 21-40909


   reduction under § 3B1.2 is harmless because he has already received the low-
   est sentence possible for his offense. See 21 U.S.C. §§ 841(b)(1)(A), 846;
   United States v. Delgado-Martinez, 564 F.3d 750, 753 (5th Cir. 2009).
         AFFIRMED.




                                        3